Citation Nr: 1501638	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  14-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the appellant's claim for basic legal entitlement to a one-time payment from the Filipino Veteran's Equity Compensation (FVEC) Fund, and, if so, whether that benefit may be granted. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Granddaughter




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  

The claimant/appellant alleges he is a deserving Philippine guerrilla veteran of World War II.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decisional letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines in which the appellant's claim seeking compensation from the Filipino Veterans Equity Compensation (FVEC) Fund was denied.

In November 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In connection with that hearing, the appellant submitted evidence directly to the Board.  This evidence consisted of a written statement that was duplicative of the testimony presented at the videoconference hearing and a copy of a May 2013 document from the Office of the Adjutant General Non-Current Records Division (OTAG/NRD) that contained information that also was duplicative of records already in the claims file.  The appellant has submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304. Therefore, the case is ready for appellate review. 

The question of "veteran" status of the person seeking VA benefits is a threshold requirement for establishing entitlement to such benefits.  The RO had previously denied this claim based on a lack of "veteran" status in August 2010.

As reflected in the August 2013 denial letter and in the April 2014 Statement of the Case (SOC), the RO addressed the FVEC issue on the merits after a de novo review of the claim.  However, before reaching the merits of this claim, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the title page. 


FINDINGS OF FACT

1. In August 2010, the RO determined that the appellant was not entitled to a one-time payment from the FVEC Fund.  The appellant was notified of the denial in August 2010, but he did not initiate an appeal within one year of the notice.

2.  The additional evidence associated with the appellant's claims file since the August 2010 RO decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the appellant's claim for possible benefits.

3.  The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II. 


CONCLUSIONS OF LAW

1.  The August 2010 RO decision that the appellant was not entitled to a one-time payment from the FVEC Fund is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2014). 

2.  New and material evidence has been presented sufficient to reopen the claim of whether the appellant has basic legal entitlement to a one-time payment from the FVEC Fund.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

3.  The appellant does not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. § 3.203 (2014); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence Claim

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

A. Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board is granting the appellant's attempt to reopen his claim of entitlement to a one-time payment from the Filipino Veteran's Equity Compensation (FVEC) Fund; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  (The merits of the FVEC claim are discussed below).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the FVEC claim, such error was harmless and will not be further discussed.  

B. Merits of the new and material evidence claim

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claim of entitlement to a one-time payment from the FVEC Fund was initially denied in an August 2010 decisional letter issued by the Manila RO.  This denial became final after the appellant did not submit any appeal.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the denial within the time period allowed and because he did not submit any additional evidence or statements concerning his claim within the one-year appeal period either.  (The next communication from the appellant regarding the FVEC claim was received in October 2012.)  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The August 2010 decisional letter is also the last time the FVEC claim was finally disallowed on any basis; that denial is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the August 2010 denial.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

In order to be eligible to receive monies from the FVEC Fund, a claimant is required to submit proof showing that he had active military service as a member of the Armed Forces of the United States, to include service in the Philippine Commonwealth Scouts or Recognized Guerilla Forces.  In his July 2009 application for benefits, the appellant asserted he had served in the Commonwealth Army from September 1945 to January 1946.  A November 1999 document from the Office of the Adjutant General (OTAG) for the Armed Forces of the Philippines indicated that the appellant had been associated with the 7th Provincial Company from September 1945 to January 1946.  The document also indicated that the appellant had not been carried in the Revised Reconstructed Guerilla Roster of 1948.

The appellant's claim for one-time payment from the FVEC Fund was denied in essence because the National Personnel Records Center (NPRC) was unable to verify that the appellant had any service as a member of the Philippine Commonwealth Army, including the Recognized Guerilla forces, in the service of the United States Armed Forces.  Any new and material evidence must relate to this.  

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Since August 2010, the appellant has submitted additional documents.  In June 2013, he submitted documents indicating that he was listed in military records under another middle initial and service number.  He also stated that he had served in B Company of the 1st Provincial Regiment at Camp Murphy, in L Company of the 3rd Battalion and that he had been accepted for service at the 3rd Replacement Battalion.  This was new evidence indicating that he may have served in another unit or otherwise had qualifying service that might allow for FVEC benefits to be granted. 

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the August 2010 RO denial.  It is not cumulative in that is possibly substantiates a previously unestablished fact-that the appellant may have had service during World War II in a component of the Armed Forces of the United States.  This evidence is not cumulative and has not been previously seen and completely reviewed by VA.  It raises a reasonable possibility of substantiating the claim, inasmuch this information as triggered VA's duty to submit the evidence to NPRC for a redetermination of his service.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008); see Shade, (holding evidence would raise a reasonable possibility of substantiating the claim if it triggered the duty to provide an examination; this would be analogous to the duty to re-determine the appellant's service).

Hence, this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the appellant's claim is reopened.

Having reopened the claim, the Board will now consider the matter on the merits.  The appellant is not prejudiced by the Board's consideration of the claim on the merits because the RO considered it on the merits on the rating action on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  FVEC Claim

On February 17, 2009, the President of the United States signed the American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund, providing one time payments to "eligible persons" in the amount of $9,000.00 (US dollars) for non-United States citizens, or $15,000 (US dollars) for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).

A. Duties to notify and assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court held that, in claims where it is necessary to first establish veteran status, proper VA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the claimant/appellant is responsible for providing, and what information VA will seek to obtain concerning that element.

A close review of the claims file shows the appellant was not advised of VA's duties to notify and assist in the development of his claim prior to the RO's initial adjudication in January 2013, or in its subsequent adjudication in August 2013.  However, a Statement of the Case (SOC) (issued in April 2014) provided the appellant with notice of what evidence was needed to show entitlement to FVEC benefits; the SOC also addressed the types of evidence VA was responsible for getting, as well as the types of evidence the appellant was responsible for.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

The Board finds that the appellant has not been prejudiced by any notice defects.  The appellant has not alleged that he was prejudiced because he did not receive notice of what was needed to substantiate his claim, and the Board's review of the record does not disclose prejudicial error in the development of this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The record reflects that, based on information the appellant provided in his October 2012 and June 2013 claims for benefits, in various written statements and in copies of affidavits from the appellant, along with documents from the Philippine Military Service Board, a WD AGO Form 24, and a November 1999 OTAG document, the RO sought service department verification of the appellant's claimed service by way of the NPRC with reference to two different spelling of his last name; two different middle initials; two different birthdates; two different service numbers; and three different names for his mother.  Thereafter, based on service department certification, in February 2014, that the appellant did not have qualifying service, the RO determined that the appellant is ineligible for VA benefits as a matter of law.  When a claimant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the alleged service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 (noting that "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

The RO sought certification of the appellant's military service in September 2007, April 2010, July 2013, and January 2014.  There is no indication that information submitted by VA to the service department for the purposes of certifying his service was erroneous or incomplete.  The January 2014 request included copies of the aforementioned documents submitted by the appellant and listed the various permutations of his name, birthdate, service number and mother's name.  That request also noted that the appellant's name was listed as a common name in the reconstructed Recognized Guerrilla Roster (RRGR) maintained at the RO.  The NPRC considered all of these statements and documents before sending a negative answer in February 2014.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (re-certification when there is newly received relevant evidence since the negative certification).

Therefore, VA's duty to assist has been met. Accordingly, the Board will address the merits of the claim.

B. Merits of the FVEC Claim

As previously noted, under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).  

For payments to eligible persons who served in the United States Armed Forces in the Far East during World War II, VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted a claim to VA for benefits under the act.  The application for the claim shall contain the information and evidence VA requires.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has submitted copies of an Affidavit for Philippine Army Personnel dated in November 1945; a July 1999 document from the Philippine Military Service Board; a WD AGO Form 24 dated in September 1945; an Enlistment Record dated in January 1946; a November 1999 OTAG document; and a May 2013 OTAG/NRD certification document.  None of the supporting documents submitted by the appellant was issued by a U.S. service department. 

The appellant has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a). He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification as to whether the appellant served in the U.S. Armed Forces in the Philippines (and specifically whether he has had guerrilla service as alleged).  The RO noted that the appellant's name was listed as a common name in the Reconstructed Recognized Guerrilla Roster maintained by the RO in its requests for information about the appellant sent to the service department and the RO also listed variants of the appellant's name and other identifying information.  However, the service department (via the NPRC) certified, in February 2014, that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The NPRC had previously certified this in November 2007, July 2010, and in July 2013.  This certification is binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

It is important for the appellant to understand that the findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The appellant has presented no evidence that meets the requirements of 38 C.F.R. § 3.203(a) and the service department has verified that he did not have service which would qualify him for the benefit sought.  VA is bound by that determination.  Hence this appeal must be denied. 

In addition, the appellant has provided no further evidence that would warrant a request for re-certification of his service/nonservice by the service department since the last re-certification of February 2014, and VA must abide by the service department's certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (re-certification when there is newly received relevant evidence since the negative certification).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran under applicable United States law so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In reaching this conclusion, the Board remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the FVEC Fund.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

The application to reopen the claim for basic entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is granted and, to that extent only, the appeal is granted.

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


